FILED
                            NOT FOR PUBLICATION                             JUL 18 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KATRINA DEMOREST,                                No. 10-35862

              Plaintiff - Appellant,             D.C. No. 2:09-cv-01310-RAJ

  v.
                                                 MEMORANDUM *
JANET NAPOLITANO, U.S. Dept. of
Homeland Security; DEPARTMENT OF
HOMELAND SECURITY, Division of
Customs and Border Protection,

              Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                             Submitted July 14, 2011 **
                               Seattle, Washington

Before: GILMAN,*** CLIFTON, and N.R. SMITH, Circuit Judges.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
               The Honorable Ronald Lee Gilman, Senior Circuit Judge for the Sixth
Circuit, sitting by designation.
      Katrina Demorest appeals the district court’s denial of her motion for

reconsideration and the district court’s grant of summary judgment to the

government on her claims arising under the Rehabilitation Act of 1973, 29 U.S.C.

§ 701 et seq. We affirm.

      Evidence offered by the government showed that regular attendance was an

essential function for all of the jobs at issue, and Demorest adduced no evidence

creating a genuine issue of material fact on this point. By failing to show that she

could perform the essential function of attending work regularly, Demorest did not

establish a prima facie case of disability discrimination or failure to accommodate

under the Rehabilitation Act. See Walton v. U.S. Marshals Serv., 492 F.3d 998,

1005 (9th Cir. 2007) (setting forth the plaintiff’s burden on disability

discrimination claims); Buckingham v. United States, 998 F.2d 735, 739-40 (9th

Cir. 1993) (setting forth the plaintiff’s burden on failure to accommodate claims).

The government was therefore entitled to summary judgment as to her

discrimination and accommodation claims. Because no reasonable accommodation

was possible, summary judgment was also appropriate as to the interactive process

claim. See Dark v. Curry County, 451 F.3d 1078, 1088 (9th Cir. 2006).




                                           2
      Demorest did not raise the retaliation claim in her Opening Brief. Demorest

has therefore waived this claim on appeal. See All Pac. Trading, Inc. v. Vessel M/V

Hanjin Yosu, 7 F.3d 1427, 1434 (9th Cir. 1993).

      Finally, Demorest’s motion for reconsideration failed to show manifest error

in the district court’s summary judgment ruling. See 389 Orange Street Partners v.

Arnold, 179 F.3d 656, 665 (9th Cir. 1999); Local Rules, W.D. Wash. 7(h)(1).

      AFFIRMED.




                                         3